Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .     
This office action is responsive to the Amendment and Remarks filed 22 December 2021. Claims 1-20 remain pending and presently under consideration in this application. 
Response to Amendment
The rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 5 and 7 through 20 of the previous office action on the merits, are hereby withdrawn in view of applicants’ amendments to the same. 
Response to Arguments
The rejection of claims over Manabe et al. (‘255) under each of 35 U.S.C. 102(a)(2) and 35 U.S.C. 103, as set respectively forth in paragraphs 23 and 25 of the previous office action on the merits, are hereby withdrawn in view of applicants’ statement of common ownership pursuant to 35 U.S.C. 102(b)(2)(C).
Applicant's arguments filed 22 December 2021 with respect to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraphs 4 and 6 of the previous office action on the merits, have been fully considered but they are not persuasive. Applicants’ arguments are centered around the word “alternatively” as making “clear that these are alternate possible embodiments”. However, contrary to applicants assumptions these “alternative” embodiments are within the scope of the initial limitations. For instance, the substituents RS1 and RS2, are alternatively denote fluorinated alkyl or fluorinated alkoxy (emphasis added) is a prime example of broad limitation (alkyl) followed by a narrow limitation (a fluorinated alkyl) that falls within the broad limitation.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as being vague and indefinite when it recites “RS1 and RS2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene or 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene, alternatively RS1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms, alternatively, RS2 denotes XS, where XS1 denotes F, Cl, CN, NCS, fluorinated emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “RS1 and RS2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene or 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy, alkoxyalkyl or fluorinated alkenyl having 2 to 7 C atoms, wherein one —CH2— group is optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene”, and the claim also recites “alternatively RS1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms” and “alternatively, RS2 denotes XS” which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is rejected as being vague and indefinite when it recites “RL1 and RL2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group are optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy or alkoxyalkyl of 2 to 7 C 2— group may be replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene or 1,3-cyclo-pentenylene,
alternatively RL1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms, or fluorinated alkenyl having 2 to 7 C atoms, alternatively, RL2 denotes XL, where
XL denotes F, Cl, CN, NCS, fluorinated alkyl, fluorinated alkenyl, fluorinated alkoxy or fluorinated alkenyloxy, the latter four groups having 1 to 4, and YL1 and YL2, independently of one another, denote H or F” (emphasis added); the scope of the protection sought is not clear. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “RL1 and RL2, independently of one another, denote alkyl or alkoxy, having 1 to 7 C atoms, wherein one —CH2— group are optionally replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene, 1,3-cyclo-pentenylene, or alkenyl, alkenyloxy or alkoxyalkyl of 2 to 7 C atoms wherein one —CH2— group may be replaced by cyclo-propylene, 1,3-cyclobutylene, 1,3-cyclopentylene or 1,3-cyclo-pentenylene”, and the claim also recites “alternatively RL1 denotes fluorinated alkyl or fluorinated alkoxy, having 1 to 7 C atoms, or fluorinated alkenyl having 2 to 7 C atoms” and “alternatively, RL2 denotes XL”, which is the narrower statement of the range/limitation. . The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722